Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 2-11, 13-18, and 20 are allowed. 
Park et al. (US 2015/0205186, hereinafter Park) and Karaki (US 2004/0075870, hereinafter Karaki) are the most relevant prior art of record but fail to anticipate or render obvious the following limitations as claimed.
Re claim 1, the combination of Park and Karaki fails to teach or suggest “… wherein the connector element is configured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle; and wherein the thermal interface material comprises a thermally conductive rubber over-mold that is molded over at least a portion of the inner surface of said front housing portion” in combination with all other limitations recited in claim 1.
Re claim 6, the combination of Park and Karaki fails to teach or suggest “… wherein the electronic circuitry of the circuit board comprises electronic components at the second side of the circuit board substrate, and wherein another thermal interface material is molded at the rear housing portion and interfaces with the 42387625.1InventorJeffrey White Serial No.16/811,106 Page5 electronic components at the second side of the circuit board substrate when the rear housing portion is mated with the front housing portion” in combination with all other limitations recited in claim 6.
Re claim 9, the combination of Park and Karaki fails to teach or suggest “… wherein the thermal interface material comprises a deformable material, and wherein the thermal interface material conforms to electronic components at the first side of the circuit board substrate when the rear housing portion is mated with the front housing portion to encase the circuit board” in combination with all other limitations recited in claim 9.
Re claim 10, the combination of Park and Karaki fails to teach or suggest “… wherein the connector element is configured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle; and wherein the vehicular camera module is configured to be disposed at an exterior portion of the vehicle so as to have a field of view exterior of the vehicle” in combination with all other limitations recited in claim 10.
Re claim 11, the combination of Park and Karaki fails to teach or suggest “… wherein the connector element is configured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle; and wherein the connector element comprises a coaxial connector element configured to electrically connect to a coaxial connector end of a coaxial wire harness of the vehicle” in combination with all other limitations recited in claim 11.
Re claim 13, the combination of Park and Karaki fails to teach or suggest “… wherein the connector element is configured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle; and wherein the thermal interface material comprises a thermally conductive rubber over-mold that is molded over at least a portion of the inner surface of the rear housing portion” in combination with all other limitations recited in claim 13.
Re claim 14, the combination of Park and Karaki fails to teach or suggest “… wherein the connector element is configured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle; and 42387625.1InventorJeffrey WhiteSerial No.16/811,106Page11wherein the thermal interface material is pressed against the circuit board and conforms with the at least one electronic component at the second side of the circuit board substrate when the rear housing portion is mated with the front housing portion” in combination with all other limitations recited in claim 14.
Re claim 15, the combination of Park and Karaki fails to teach or suggest “… wherein the connector element is configured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle; and wherein the thermal interface material is contoured so as to interface with electronic components of different heights at the second side of the circuit board substrate” in combination with all other limitations recited in claim 15.
Re claim 16, the combination of Park and Karaki fails to teach or suggest “…wherein the connector element is configured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle; and wherein the thermal interface material contacts the second side of the circuit board substrate” in combination with all other limitations recited in claim 16.
Re claim 17, the combination of Park and Karaki fails to teach or suggest “…wherein the connector element is confiqured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle; and wherein the thermal interface material has a custom geometric form that corresponds with the shape of the at least one electronic component at the second side of the circuit board substrate, and wherein the thermal interface material is pressed against the circuit board when the rear housing portion is mated with the front housing portion during assembly of the vehicular camera module” in combination with all other limitations recited in claim 17.
Re claim 18, the combination of Park and Karaki fails to teach or suggest “…wherein the connector element is configured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle; and wherein the thermal interface material comprises a deformable material, and wherein the thermal interface material conforms to the at least one electronic component at the second side of the circuit board substrate when the rear housing portion is mated with the front housing portion” in combination with all other limitations recited in claim 18.
Re claim 20, the combination of Park and Karaki fails to teach or suggest “…wherein the connector element is configured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle; and wherein the thermal interface material and the other thermal interface material contact the circuit board substrate” in combination with all other limitations recited in claim 20.
Dependent claims 3-5, 7, and 8 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park and Karaki are the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Park discloses, a vehicular camera module for a vision system of a vehicle, the vehicular camera module comprising: a housing comprising a front housing portion (200/220) and a rear housing portion (300/310); wherein the front housing portion includes a lens holder (100) that accommodates a lens assembly therein, the lens assembly including at least one optical element (fig 8); a circuit board (240/241), the circuit board comprising a circuit board substrate having a first side and a second side opposite the first side (fig 8), wherein the circuit board comprises electronic circuitry disposed at the circuit board substrate (242/243), and wherein an imager and electronic components of the electronic circuitry are disposed at the first side of the circuit board substrate (fig 7, par [0036]); a thermal interface material (130/430) molded at an inner surface of the front housing portion (fig 8); wherein the front housing portion, with the thermal interface material molded thereat, is disposed at the circuit board, and wherein, with the lens assembly optically aligned with the imager at the first side of the circuit board substrate, the circuit board is attached at the front housing portion (figs 7-8); wherein the rear housing portion is mated with the front housing portion to encase the circuit board within the housing (fig 7); a connector element (320) in electrical connection with the electronic circuitry of the circuit board, wherein, with the rear housing portion mated with the front housing portion, the connector element is at the rear housing portion (fig 7, par [0039]); and wherein the connector element is configured to connect to a connector end of a wire harness of a vehicle to electrically connect the wire harness to the electronic circuitry of the circuit board when the vehicular camera module is mounted at the vehicle (fig 7, par [0040]).
Karaki discloses wherein the thermal interface material (19) is formed to interface with the electronic components at the first side of the circuit board substrate (17) when the front housing portion is attached at the circuit board (fig 1, par [0029]).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571.272.7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696